UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [x] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED October 31, 2011 OR [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number 333-169280 MEDORA CORP. (Exact name of registrant as specified in its charter) NEVADA (State or other jurisdiction of incorporation or organization) 7 Wareham Road Kingston, Jamaica, WI (Address of principal executive offices, including zip code.) 775-6074 (registrant’s telephone number, including area code) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the last 90 days. YES [ X ] NO [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Section 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YES [ ] NO [ X ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer, “accelerated filer,” “non-accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [ ] Accelerated filer [ ] Non-accelerated filer [ ] Smaller reporting company [x] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YES [ ] NO [X ] State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date: December 12, 2011, the registrant had 62,054,600 shares issued and outstanding. 2 MEDORA CORP. FORM 10-Q October 31, 2011 INDEX PART I FINANCIAL INFORMATION Item 1. Financial Statements Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations Item 3 Quantitative and Qualitative Disclosures About Market Risk Item 4 Controls and Procedures PART II OTHER INFORMATION Item 1 Legal Proceedings Item 1A Risk Factors Item 2. Unregistered Sales of Equity Securities and Use of Proceeds Item 3. Defaults Upon Senior Securities Item 4. (Removed and Reserved) Item 5. Other Information Item 6. Exhibits SIGNATURES EXHIBIT INDEX 3 PART I – FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS MEDORA CORP. (A Development Stage Company) October 31, 2011 FINANCIAL STATEMENTS Balance Sheets (unaudited) F-1 Statements of Operations (unaudited) F-2 Statements of Cash Flows (unaudited) F-3 Notes to Financial Statements(unaudited) F-4 4 MEDORA CORP. (A Development Stage Company) BALANCE SHEETS (Unaudited) October 31, 2011 July 31, 2011 ASSETS CURRENT ASSETS Cash and cash equivalents $ 1,633 $ 45 Total current assets 1,633 45 Total assets $ 1,633 $ 45 LIABILITIES AND STOCKHOLDERS’ DEFICIT CURRENT LIABILITIES Accounts payable $ 8,024 $ 5,575 Related party payable 17,056 2,496 Total current liabilities 25,080 8,071 STOCKHOLDERS’ DEFICIT Preferred stock, 100,000,000 shares authorized, $0.00001 par value; No shares issued or outstanding - - Common stock, 100,000,000 shares authorized, $0.00001 par value; 62,054,600 shares issued and outstanding 620 620 Additional paid-in capital 40,356 40,356 Deficit accumulated during development stage (64,423) (49,002) Total stockholders’ deficit (23,447) (8,026) Total liabilities and stockholders’ deficit $ 1,633 $ 45 The accompanying notes are an integral part of these financial statements. F-1 5 MEDORA CORP. (A Development Stage Company) STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended October 31, 2011 Three Months Ended October 31, 2010 May 6, 2010 (Inception) to October 31, 2011 EXPENSES Consulting fees $ 10,200 $ 5,424 31,797 General and administrative 221 495 6,004 Legal and accounting fees 5,000 10,634 26,622 Total expenses $ 15,421 $ 16,553 64,423 Net Loss $ (15,421) $ (16,553) (64,423) Basic and diluted loss per common share $ (0.00) $ (0.00) Basic and diluted weighted average number of common shares outstanding 62,054,600 61,896,798 The accompanying notes are an integral part of these financial statements. F-2 6 MEDORA CORP. STATEMENTS OF CASH FLOWS (A Development Stage Company) (Unaudited) Three Months Ended October 31, 2011 Three Months Ended October 31, 2010 May 6, 2010 (Inception) to October 31, 2011 CASH FLOWS FROM OPERATING ACTIVITIES Net loss $ (15,421) $ (16,553) $(64,423) Adjustments to reconcile net loss to net cash used in operating activities: Pre-paid expenses - 5,000 - Accounts payable 2,449 (2,735) 8,024 Net cash used in operating activities (12,972) (14,288) (56,399) CASH FLOWS FROM FINANCING ACTIVITIES Proceeds from issuance of common stock - 19,513 47,607 Direct stock issuance costs - (6,631) (6,631) Related party advances 14,560 17,056 Net cash provided by financing activities 14,560 12,882 58,032 Net change in cash and cash equivalents 1,588 (1,406) 1,633 Cash and cash equivalents, beginning of period 45 23,259 - Cash and cash equivalents, end of period $ 1,633 $ 21,853 $1,633 SUPPLEMENTAL CASH FLOW DISCLOSURES Interest paid $ - $ - $- Income taxes paid $ - $ - $- The accompanying notes are an integral part of these financial statements.
